Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/23/2021 has been entered.

Claims 1-19 are under consideration in the instant Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2021 was considered by the examiner but all references are crossed out because they had already submitted and considered in the IDS submitted on 10/27/2020.  Accordingly, the information disclosure statement was considered by the examiner and no new issues in regards to allowability of the instant claims were raised.

                                     Reasons for Allowance

The modified anti PD-L1 antibody of claims 1, 11 and 16 are allowable. While the CDR’s of the anti PD-L1 antibody are known in the prior art, the specifically required modifications of K327A, H315A and H440Q found in the heavy chain constant region of SEQ ID NOs: 55-57 and heavy chain of SEQ ID NOs: 42-44 are not taught in the prior art or obvious since there is no suggestion or motivation to modify the heavy chain with these specific sequence modifications. As disclosed in the prior art of record, Campbell et al., US9,567,399,  Campbell et al., WO2017220569 and Kuenkele et al., US2018179287, most of the modifications were known but none teach any of the specific K327A, H315A and H440Q modifications or produce any of the unexpected results, as discussed in applicant’s arguments submitted on 9/12/2020. Specifically, the presently claimed modified anti PD-L1 anybody exhibits high affinity and specificity for human PD-L1, enhances clearance rate from the blood, abolishes Fc-related effector functions and improves safety profile relative to the unaltered anti PD-L1 antibody. Therefore, the claims not anticipated or obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649